t c memo united_states tax_court vicki m smith petitioner v commissioner of internal revenue respondent docket no filed date john w nelson for petitioner timothy s sinnott for respondent memorandum findings_of_fact and opinion chiechi judge petitioner filed the petition in this case in response to a so-called final appeals determination notice_of_determination concerning petitioner’s request for relief from joint_and_several_liability under section for each of her 1all section references are to the internal_revenue_code in continued taxable years and we must decide whether petitioner is entitled to relief under that section for each of those years we hold that she is to the extent stated herein findings_of_fact some of the facts in this case have been stipulated and are so found at the time she filed the petition in this case petitioner resided in indiana petitioner who was born in received a bachelor of science degree in business administration in from the university of evansville in evansville indiana during college petitioner took courses in accounting marketing statistics finance business administration and quantitative business analysis on date petitioner married michael smith mr smith we shall sometimes refer to petitioner and mr smith as the smiths mr smith who wa sec_49 years old at the time of the trial in this case had taken some college courses but had not received a college degree during their marriage the smiths maintained separate bank accounts and deposited their respective earnings into their respective bank accounts from the time they married until continued effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure around date mr smith handled the family’s financial affairs including signing any checks and paying household bills as of the time of the trial in this case neither petitioner nor mr smith had filed for divorce and petitioner did not intend to file for divorce at no time during their marriage did mr smith abuse petitioner the smiths have a daughter and a son at the time of the trial in this case the smiths’ daughter who wa sec_21 years old was a full-time_student at a private university in illinois which was her primary residence the smiths’ daughter stayed with petitioner only during summers and other school recesses during college the smiths’ daughter received certain financial aid for her college education in addition at the time of the trial in this case petitioner and her family were providing an unidentified amount of support to the smiths’ daughter as of the time of the trial in this case the smiths’ son who was years old and residing with petitioner was a senior at a private high school in indiana and intended to attend a private university in ohio at that time the smiths’ son was receiving certain financial aid for his high school tuition and petitioner was paying approximately dollar_figure each school year towards that tuition from around date until january or date mr smith worked as a patrol officer for the indianapolis police department police department during and mr smith worked as a police officer at least hours each week and often worked significant amounts of overtime from around until at least the time of the trial in this case petitioner worked for dow agro sciences l l c dow as of the time of that trial petitioner was a customer service representative for dow during and dow paid peti- tioner salaries of dollar_figure and dollar_figure respectively during dow paid her a salary of dollar_figure during and petitioner sold certain mary kay products mary kay activity during those years petitioner had net_income from the mary kay activity of dollar_figure and dollar_figure respec- tively at all relevant times petitioner maintained through dow a retirement account under sec_401 retirement account from through late or early petitioner at times borrowed money from her retirement account in order to pay certain expenses including basic living_expenses at a time not disclosed by the record during the 1990s mr smith began operating an unincorporated business real_estate business in which he acquired and operated certain rental real_estate properties in indianapolis and engaged in so- called flipping which involved his purchasing certain proper- ties renovating them and selling them although mr smith’s real_estate business was initially successful it became unprof- itable at an undisclosed time before which caused the smiths to incur certain obligations and debts because of the unprofitability of mr smith’s real_estate business around the smiths commenced a bankruptcy proceeding in late mr smith established first choice appraisal inc first choice of which he owned at all relevant times all of the outstanding_stock at no time did petitioner have an ownership_interest in first choice at all relevant times first choice was treated for federal_income_tax tax purposes as an s_corporation during and mr smith in addition to working full time as a patrol officer for the police department appraised certain residential real_estate in indiana on behalf of first choice at all relevant times first choice maintained an unidenti- fied number of bank accounts first choice accounts into which mr smith deposited all of the money that first choice received petitioner did not have access to the first choice accounts during and first choice maintained an office in indianapolis at which mr smith conducted most of its business at certain times during those years mr smith also worked for first choice at the smiths’ residence where he conducted his work for first choice primarily on the family’s computer a password was necessary in order to access the first choice files that mr smith created and maintained on that computer petitioner did not know that password and did not at any time view those files during and petitioner did not have access to the books_and_records or the financial statements of first choice that would have made her aware of the respective amounts of net_income that that company was generating during those years petitioner was not involved in the preparation of any_tax return that first choice filed and was not shown any such return before or after its filing on a date early in before april the smiths filed jointly form_1040 u s individual_income_tax_return form_1040 for joint_return in that return they reported taxable_income of dollar_figure showed tax of dollar_figure claimed a withholding_tax credit of dollar_figure and showed tax due of dollar_figure the smiths did not pay on or before date the tax shown due of dollar_figure around date the smiths entered into an installment_agreement installment_agreement with the internal_revenue_service service with respect to their unpaid tax for around date respondent applied a dollar_figure overpay- ment for the smiths’ taxable_year against their remaining unpaid tax for pursuant to the installment_agreement the smiths made monthly payments to the service of at least dollar_figure from date through date because of certain activities discussed below in which mr smith engaged on behalf of first choice while appraising certain residential real_estate around late or early the federal bureau of investigation fbi began investigating him and that company in date the fbi executed a search warrant on mr smith at the smiths’ residence and searched it for about four hours during that search mr smith and the smiths’ son were present but not petitioner around date the smiths filed form_1040 for joint_return in that return the smiths reported inter alia wages of dollar_figure net_income of dollar_figure from the mary kay activity net_income of dollar_figure from first choice adjusted_gross_income of dollar_figure and taxable_income of dollar_figure in the joint_return the smiths showed tax of 2pursuant to the installment_agreement in june and date the smiths paid to the service dollar_figure and dollar_figure respectively 3mr smith hired jimmie johnson mr johnson a self-em- ployed tax preparer to prepare their joint_return the smiths previously had used h_r block to prepare their tax re- turns 4the wages of dollar_figure that the smiths reported in the joint_return consisted of dollar_figure that dow paid to petitioner and dollar_figure that the police department paid to mr smith during we note that the smiths rounded to the nearest dollar all amounts that they reported in the respective joint tax returns that they filed for and dollar_figure and self-employment_tax of dollar_figure claimed a withhold- ing tax_credit of dollar_figure and showed tax due of dollar_figure around date mr smith gave the joint_return to petitioner and asked her to sign it although petitioner did not review that entire return before signing it she was aware that first choice an s_corporation generated certain income that was reported in that return and that that return showed a significant amount of tax due petitioner asked mr smith how he intended to pay the tax shown due in the joint_return mr smith responded that he would pay it from the profits that first choice would generate in the following year petitioner and mr smith signed the joint_return but did not pay the tax shown due in that return when they filed it around date at the time the smiths filed the joint_return petitioner did not suffer from any physical or mental illness at a time not disclosed by the record after the smiths filed the joint_return petitioner recommended to mr smith that he establish a quarterly payment plan with the service with respect to any_tax estimated to be due on income generated by first choice in order to reduce the amount that the smiths would 5the dollar_figure withholding_tax credit that the smiths claimed in the joint_return consisted of dollar_figure that dow withheld from petitioner’s wages and dollar_figure that the police department withheld from mr smith’s wages during owe when they filed a tax_return in which they reported such income mr smith did not do so from date to date the smiths did not make the payments required under the installment_agreement as a result on date respondent issued a separate letter lt11 final notice--notice of intent to levy and your notice of a right to a hearing notice_of_levy to petitioner and mr smith with respect to and respondent included with the notice_of_levy that respondent issued to petitioner inter alia publication what you should know about the irs collection process that publication indicated that so-called innocent spouse relief might be available to certain taxpayers and di- rected taxpayers to another publication of the service discussing such relief on date a grand jury for the u s district_court for the southern district of indiana district_court indicted mr smith and nine other individuals on charges of conspiracy to defraud the united_states wire fraud and money laundering that indictment alleged that one or more cocon- spirators of mr smith purchased certain property for low prices and then sold that property to another coconspirator who pur- 6the indictment against mr smith and the nine other indi- viduals contained counts mr smith was indicted on only counts of conspiracy to defraud the united_states counts of wire fraud and count of money laundering chased it for an inflated price second purchase and thereafter failed to make the required mortgage loan payments to the lending institution that financed the second purchase the second purchase by another coconspirator caused a significant loss to the lending institution because the property purchased was worth considerably less than the outstanding mortgage loan the indictment alleged that mr smith provided an inaccurate and inflated appraisal in order to aid certain of his cocon- spirators in obtaining financing for the second purchase of the subject property at an inflated price and appropriate to himself and his coconspirators the gain realized by the seller in the second purchase after mr smith was indicted he was arrested released on his own recognizance pending his trial in the district_court and suspended in january or date from the police department around date pursuant to the respective notices of levy issued to petitioner and mr smith respondent levied against certain unidentified assets of one or both of them and credited dollar_figure against their tax_liability for around date the smiths filed form_1040 for joint_return in that return the smiths reported inter 7mr johnson who prepared the smiths’ joint_return also prepared their joint_return alia wages of dollar_figure net_income of dollar_figure from the mary kay activity net_income of dollar_figure from first choice adjusted_gross_income of dollar_figure and taxable_income of dollar_figure in the joint_return the smiths showed tax of dollar_figure and self-employment_tax of dollar_figure claimed a withholding_tax credit of dollar_figure and showed tax due of dollar_figure around date mr smith gave the joint_return to petitioner and asked her to sign it although petitioner did not review that entire return before signing it she was aware that first choice an s_corporation generated certain income that was reported in that return and that that return showed a significant amount of tax due petitioner asked mr smith how he intended to pay the tax shown due in the joint_return mr smith responded that he would pay it from the profits that first choice would generate in the following year petitioner and mr smith signed the joint_return but did not pay the tax shown due in that return when they filed it 8the wages of dollar_figure that the smiths reported in the joint_return consisted of dollar_figure that dow paid to petitioner and dollar_figure that the police department paid to mr smith during 9the dollar_figure withholding_tax credit that the smiths claimed in the joint_return consisted of dollar_figure that dow withheld from petitioner’s wages and dollar_figure that the police department withheld from mr smith’s wages during 10the tax due shown in the joint_return included an estimated_tax penalty of dollar_figure around date at the time the smiths filed the joint_return petitioner did not suffer from any physical or mental illness around date pursuant to the respective notices of levy issued to petitioner and mr smith respondent levied against certain unidentified assets of one or both of them and credited dollar_figure against their tax_liability for around date respondent applied an overpayment of dollar_figure for the smiths’ taxable_year as credits of dollar_figure and dollar_figure against the amounts that they owed for and respectively around date respondent applied an overpayment of dollar_figure for the smiths’ taxable_year as a credit against the amount that they owed for on date the district_court commenced the trial of mr smith and certain of his coconspirators on the charges in the indictment on date the jury unanimously found mr smith guilty of each of the counts against him on date the district_court sentenced mr smith to months of imprisonment and years of supervised release the district_court also ordered mr smith to pay restitution of dollar_figure to certain lending institutions on date mr smith reported to the federal prison at ashland kentucky to begin serving his prison sentence as of the time of the trial in this case mr smith was to be released from prison around date as of that time petitioner expected that mr smith would return to live with her after his release around date petitioner filed form_8857 request for innocent spouse relief form with respect to and petitioner attached to that form form questionnaire for requesting spouse form we shall sometimes refer collectively to form_8857 and form that petitioner filed with respect to and as petitioner’s innocent spouse relief request in petitioner’s innocent spouse relief request she claimed that she had no reason to believe there was a problem with the joint_return or the joint_return and that mr smith handled all of the family finances at the time she filed petitioner’s innocent spouse relief request petitioner did not suffer from any physical or mental illness in petitioner’s form_8857 petitioner claimed total monthly income of dollar_figure consisting of monthly wages of dollar_figure and monthly gifts of dollar_figure in that form petitioner also claimed total monthly expenses of dollar_figure consisting of claimed monthly expense federal state and local_taxes rent or mortgage utilities telephone food car including car payments and insurance medical_expenses life_insurance clothing tuition2 total amount dollar_figure big_number big_number big_number 1in form that petitioner attached to form_8857 that she submitted to the service petitioner claimed total monthly car expenses of dollar_figure consisting of dollar_figure for automobile payments dollar_figure for automobile insurance and dollar_figure for automobile gas and repairs the record does not establish why petitioner claimed dollar_figure in form_8857 and dollar_figure in form 2the tuition expense that petitioner claimed was for tuition that she paid to the university that the smiths’ daughter was attending around date mr smith submitted to respondent form questionnaire for non-requesting spouse in that form mr smith claimed that he and petitioner maintained sepa- rate bank accounts that petitioner did not have any access to the first choice accounts and that petitioner was not involved in any of the business or the financial affairs of first choice on date respondent issued to petitioner letter 3661c preliminary determination preliminary determination with respect to petitioner’s request for relief under sec_6015 for in that letter respondent determined that petitioner was not entitled to that relief because she did not file her request for relief within two years of the first collec- tion activity with respect to around date petitioner submitted to respondent form statement of disagreement form in response to respondent’s determination with respect to her request for relief under sec_6015 for form in that form petitioner stated i was unaware of the attempts from the irs to collect the debt when i found out my spouse michael as- sured me that the matter was being taken care of michael was the person who received the mail at our house for many years of our marriage he was responsi- ble for all the household expenses he had a full-time job and owned a small_business whose tax consequences were attached to our personal income_tax returns the tax returns were completed by a third party tax profes- sional i had no reason to question or review the returns each year so i signed them in reliance on their accuracy my inability to pay this debt only became a matter of heightened concern this year after michael was incar- cerated michael believed he would be able to pay all expenses including any taxes when the investi- gation which turned into a case was settled he believed he would be vindicated return to work get the money back that was taken from him and be able to make arrangements to settle any outstanding debt that did not happen his incarceration has created a financial hardship for me my son and my daughter i have been forced to give up our four bedroom house and move to a two bedroom apartment i cannot make the mortgage payment so the house will be foreclosed on soon i am now attempting to work to resolve this situation i ask that the irs grant me equitable relief from this debt as it was my reasonable belief that my husband was taking care of any expenses due from his business including the taxes this debt places an extreme financial hardship on me and my and sic children who have already lost our home this debt places a finan- cial strain on the daily care of my children please also consider the fact that prior to my husband’s problems i was fully compliant with the tax laws in every year prior and since as you can see by the data provided on form this tax debt is more than my annual salary this tax debt was not a result of my doings or knowl- edge i relied on my husband and a professional tax preparer i have now been faced with financial ruin because of it i respectfully request that the irs grant me equitable relief from this debt an examiner working for the service respondent’s examiner prepared an examination workpaper dated date examina- tion workpaper with respect to petitioner’s request for relief under sec_6015 for in that workpaper respondent’s examiner concluded that petitioner is not entitled to relief under that section for any portion of the underpayment for that year the examination workpaper stated inter alia general information denied - she is liable for part of the up underpay- ment per tax ran attribution worksheet they both did not have enough taxes withheld from their income to pay the bal due she is liable for dollar_figure he is liable for dollar_figure she has no reason to believe he was going to pay she knew there was a bal due she knew they had financial problems because he lost his job his business closed she also knew there was a bal due from the previous yr not paid it would not cause an economic hardship to hold her liable her income exceeds her expenses by dollar_figure a month they have not been apart months spouse’s response he just talks about she was not involved in his busi- ness he does not talk about the balance due evaluation process year sec_6015 liability arose on or after date joint_return is valid there is enough information to determine the claim no oic accepted eligibility factors underpayment_of_tax - relief is not available under sec_6015 sec_6015 filed a joint_return claim filed timely liability unpaid or rs requesting spouse may have refundable payments not a fraudulent return no fraudulent transfer of assets no disqualified assets transferred the underpaid tax is not solely attributable to the nrs nonrequesting spouse attribution per the attribution worksheet they both did not have enough taxes withheld from their income to pay the balance due partial attribution to the nrs continue evaluating for the portion attributable to the nrs deny relief for the portion attributable to the rs tier i factors limited scope taxpayers are currently not divorced widowed or le- gally separated and did not live apart prior to the claim for at least consecutive months tier i factors limited scope not met tier ii factors taxpayers are currently not divorced widowed against or legally_separated and did not live apart prior to the claim for at least consecutive months no economic hardship explanation the info she provided shows her income against exceeds her expenses by dollar_figure a month but she added her daughters college tuition of dollar_figure a month as an expenses after a call to her to verify this that sic is not a basic living_expenses so her in- come exceeds by dollar_figure a month no marital abuse no poor mental or physical health no legal_obligation established knowledge background rs - bachelor of science in business administration business admin finance intro acctg marketing stastics sic involvement rs - she had her own account that her income was deposited into they had no joint account lifestyle changes nrs’s elusiveness duty to inquire nrs - some college nrs - he had his own account no no she did not review the return before signing it lived together all year living arrangements rs had knowledge or reason to know against explanation she knew there was a balance due she did not have reason to believe he was going to pay it she knew they had financial problems when he lost his job his business was shut down they also owed the year before have not paid it she did not receive any benefit no significant benefit gained for explanation made a good_faith effort to comply with the tax for laws explanation unique circumstances no not meeting tier ii factors - deny claim tier ii consideration she has been compliant based on the above facts it is equitable to hold the rs lia- ble for the balance she did not have reason to believe he was going to pay it would not cause an economic hardship they are still married living together tier ii factors not met - deny claim denied under sec_6015 - full scope conclusion - denied under f she is liable for part bal due she did not have reason to believe he was going to pay it would not cause an economic hardship they are still married living together she states they have been apart since date but he is just incarcerated which does not constitute a separation on date respondent issued to petitioner a preliminary determination with respect to her request for relief under sec_6015 for in that letter respondent deter- mined that petitioner is not entitled to that relief because you petitioner did not show it would be unfair to hold you respon- sible you did not prove that at the time you signed the return you had reason to believe the tax would be paid also the documentation you provided does not prove economic hardship around date petitioner submitted to respondent form in response to respondent’s determination with respect to her request for relief under sec_6015 for form that form contained a statement materially identical to the one that petitioner had included in her form petitioner’s form also included the following addi- tional information with respect to her then current expenses since initially filing for equitable relief it has become more clear the magnitude of my monthly expenses they include rent dollar_figure gas electricity dollar_figure food dollar_figure tithes dollar_figure auto payment dollar_figure auto ins dollar_figure auto license plates dollar_figure life ins dollar_figure auto gas repairs dollar_figure medical dental ins dollar_figure sears card dollar_figure loan dollar_figure clothing dollar_figure taxes dollar_figure plus co-pays for any medical dental appointments prescriptions vision exams glasses and contact lenses etc while i understand the family contribution of my daugh- ter’s college expenses is not considered part of my financial hardship my son is in high school and i have varying expenses that relate to that as well ie his tuition dollar_figure yr books dollar_figure yr etc respondent assigned petitioner’s appeal to an officer respondent’s appeals officer in respondent’s appeals_office appeals_office while that appeal was pending petitioner submitted to the appeals_office a pay statement dated date reflecting petitioner’s gross salary petitioner’s salary from dow and certain amounts that dow had deducted from petitioner’s salary for the biweekly pay_period april to date pay statement and a spreadsheet showing certain of petitioner’s monthly expenses expenses spreadsheet the date pay statement indicated that petitioner’s monthly salary was dollar_figure that pay statement showed the following biweekly amounts that dow had deducted from petitioner’s salary amount federal state and local_taxes medical dental vision and disability insurance and health care reimbursement account life_insurance esp loan2 contribution to petitioner’s retirement account miscellaneou sec_3 total actual biweekly deduction dollar_figure prorated monthly deduction1 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 1for convenience we have prorated the amount that dow deducted from petitioner’s salary in order to determine the amount that dow would have deducted each month from petitioner’s monthly salary 2the esp loan represented payments that petitioner made to her retirement account in order to repay certain loans that she had made from that account 3the category miscellaneous included two items identified on the date pay statement as rhcap and hp mbrshp singl the record does not establish what those two items represented or why petitioner paid certain amounts with respect to those items in the expenses spreadsheet petitioner claimed the follow- ing monthly expenses claimed expense rent gas electric_car payment cable home telephone cellular telephone automobile--gas food sears card1 tithes total amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 1as of the time of the trial in this case petitioner had paid the balance on her sears credit card after considering petitioner’s appeal respondent’s appeals officer prepared an appeals case memorandum dated date appeals memorandum in that memorandum respondent’s appeals officer concluded that petitioner is not entitled to relief under sec_6015 for or the appeals memorandum stated in pertinent part 11in the appeals memorandum respondent’s appeals officer analyzed petitioner’s appeal under the factors set forth in revproc_2000_15 2000_1_cb_447 revenue_procedure we note that revproc_2003_61 2003_2_cb_296 revenue_procedure superseded revproc_2000_15 revenue proce- dure is effective for requests for relief under sec_6015 that were filed on or after date id sec revproc_2003_61 is applicable in this case because petitioner filed petitioner’s innocent spouse relief request around date discussion and analysis sec_6015 relief is provided for under sec_6015 if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available under subsection sec_6015 or c threshold factors under sec_6015 a joint_return was filed sec_6015 and c are not avail- able there was a timely application_for relief there was no underpayment as of date there is no evidence of fraudulent transfers of assets there is no evidence of disqualified assets transferred there was no evidence of a fraudulent joint_return presented the eo examining officer determined that the threshold factors of sec_6015 were not met because the taxpayer did not request relief within years of the first collection activity for the account she filed for relief date the notice_of_intent_to_levy was mailed to each indi- vidual date the taxpayer meets the threshold factors for the tax_year because collection activities had not yet begun i agree with the examining officer’s determinations only the tax_year will be considered further tier i tier ii factors of sec_6015 the taxpayer does does not qualify under the tier i tier ii factors of sec_6015 following are the circumstances under which equitable relief under sec_6015 will ordi- narily be granted tier i in cases where a liability reported on a joint_return is unpaid equitable relief under sec_6015 will ordinarily be granted in cases where all of the following elements are satisfied a at the time relief is requested the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse or has not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date relief was requested relevant facts from taxpayer govern- ment the taxpayer is still married and did not mention any plans to file for divorce her spouse is incarcerated for the next few years in federal prison this element is not satisfied because the taxpayers are married and separate living arrangements due to imprisonment does not qualify as sepa- rate households b at the time the return was signed the requesting spouse had no knowledge or reason to know that the tax would not be paid the requesting spouse must establish that it was reasonable for the requesting spouse to be- lieve that the nonrequesting spouse would pay the reported liability and relevant facts from taxpayer govern- ment the taxpayer believed that her husband would be found innocent rein- stated at his job and their lives would return to normal she signed the tax_return after he was indicted and had been suspended from his job this element is not satisfied because the taxpayer knew that the tax_liability would not be paid for some time due to the criminal proceedings that were taking place during the couple was using their savings to pay for their personal living_expenses and his attorney fees c the requesting spouse will suffer eco- nomic hardship if relief is not granted for purposes of this section the determination of whether a requesting spouse will suffer economic hardship will be made by the commis- sioner or the commissioner’s delegate and will be based on rules similar to those pro- vided in sec_301_6343-1 of the regulations on procedure and administration relevant facts from taxpayer govern- ment the taxpayer is trying to change the family’s standard of living so that her income is enough to pay their basic living_expenses she has moved from the family home to an apartment because she could not afford the mortgage payment the taxpayer is experiencing economic hardship with or without this tax lia- bility this element is satisfied because the taxpayer is suffering an economic hard- ship and is unable to pay her basic living_expenses at the present time tier ii the secretary may grant equitable relief under sec_6015 if taking into account all the facts and circumstances it is inequita- ble to hold the requesting spouse liable for all or part of the unpaid liability or defi- ciency the following is a partial list of the positive and negative factors that will be taken into account in determining whether to grant full or partial equitable relief under sec_6015 no single factor will be determinative of whether equitable relief will or will not be granted in any particular case rather all factors will be considered and weighed appropriately the list is not intended to be exhaustive factors that favor relief the factors weighing in favor of relief in- clude but are not limited to the following a marital status the requesting spouse is separated whether legally_separated or liv- ing apart or divorced from the nonrequesting spouse relevant facts from taxpayer govern- ment the taxpayer is still married and did not mention any plans to file for divorce her spouse is incarcerated for the next few years in federal prison this element is not satisfied because the taxpayers are married and separate living arrangements due to imprisonment does not qualify as sepa- rate households b economic hardship the requesting spouse would suffer economic hardship within the meaning of sec_4 c of this revenue_procedure if relief from the liability is not granted relevant facts from taxpayer govern- ment the taxpayer is trying to change the family’s standard of living so that her income is enough to pay their basic living_expenses she has moved from the family home to an apartment because she could not afford the mortgage payment the taxpayer is experiencing economic hardship with or without this tax lia- bility this element is satisfied because the taxpayer is suffering an economic hard- ship and is unable to pay her basic living_expenses at the present time c abuse the requesting spouse was abused by the nonrequesting spouse but such abuse did not amount to duress relevant facts from taxpayer govern- ment the taxpayer was not abused by her spouse this factor does not favor relief be- cause there is no evidence or allega- tion of abuse d no knowledge or reason to know in the case of a liability that was properly re- ported but not paid the requesting spouse did not know and had no reason to know that the liability would not be paid relevant facts from taxpayer govern- ment the taxpayer believed that her husband would be found innocent rein- stated at his job and their lives would return to normal she signed the tax_return after he was indicted and had been suspended from his job this element is not satisfied because the taxpayer knew that the tax_liability would not be paid for some time due to the criminal proceedings that were taking place during the couple was using their savings to pay for their personal living_expenses and his attorney fees e nonrequesting spouse’s legal_obligation the nonrequesting spouse has a legal obliga- tion pursuant to a divorce decree or arrange- ment to pay the outstanding liability this will not be a factor weighing in favor of relief if the requesting spouse knew or had reason to know at the time the divorce de- cree or agreement was entered into that the nonrequesting spouse would not pay the lia- bility relevant facts from taxpayer govern- ment the taxpayer is still legally married to her spouse and does not plan to divorce him at this time the factor does not favor relief because there is no legal_obligation from a divorce decree that the spouse is to pay the liability f attributable to nonrequesting spouse the liability for which relief is sought is solely attributable to the nonrequesting spouse relevant facts from taxpayer govern- ment the taxpayer is liable for a small portion of the liability since her withholding credits were not enough to cover her share of the tax_liability the majority of the tax due is credited to the taxpayer’s spouse this factor favors relief because a substantial portion of the tax_liability is her spouse’s responsibility factors weighing against relief the factors weighing against relief include but are not limited to the following a attributable to the requesting spouse the unpaid liability or item giving rise to the deficiency is attributable to the re- questing spouse relevant facts from taxpayer govern- ment the taxpayer is liable for a small portion of the liability since her withholding credits were not enough to cover her share of the tax_liability the majority of the tax due is credited to the taxpayer’s spouse this factor does not weigh against re- lief b knowledge or reason to know a request- ing spouse knew or had reason to know of the item giving rise to a deficiency or that the reported liability would be unpaid at the time the return was signed this is an ex- tremely strong factor weighing against re- lief nonetheless when the factors in favor of equitable relief are unusually strong it may be appropriate to grant relief under sec_6015 in limited situations where a re- questing spouse knew or had reason to know that the liability would not be paid and in very limited situations where the requesting spouse knew or had reason to know of an item giving rise to a deficiency relevant facts from taxpayer govern- ment the taxpayer believed that her husband would be found innocent rein- stated at his job and their lives would return to normal she signed the tax_return after he was indicted and had been suspended from his job this factor weighs against relief c significant benefit the requesting spouse has significantly benefited sic beyond normal support from the unpaid lia- bility or items giving rise to the deficiency see sec_1 b relevant facts from taxpayer govern- ment the taxpayer and her family were paying normal living_expenses and the attorney fees with savings after her spouse was suspended without pay from his job this factor does not weigh against re- lief d lack of economic hardship the request- ing spouse will not experience economic hard- ship within the meaning of sec_4 c of this revenue_procedure if relief from the liability is not granted relevant facts from taxpayer govern- ment the taxpayer is trying to change the family’s standard of living so that her income is enough to pay their basic living_expenses she has moved from the family home to an apartment because she could not afford the mortgage payment the taxpayer is experiencing economic hardship with or without this tax lia- bility this factor does not weigh against re- lief e noncompliance with federal_income_tax laws the requesting spouse has not made a good_faith effort to comply with federal_income_tax laws in the tax years following the tax_year or years to which the request for relief relates relevant facts from taxpayer govern- ment the taxpayer and her spouse have filed and paid their tax_liabilities for the and tax years this factor does not weigh against re- lief f requesting spouse’s legal_obligation the requesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the liability relevant facts from taxpayer govern- ment the taxpayer is still legally married to her spouse and does not plan to divorce him at this time this factor does weigh against relief no additional factors were presented by the tax- payer that would favor relief taking into account all the facts and circumstances in this case there are hazards that would be faced by both sides should the case be heard at us tax_court in an effort to settle both tax years i offered to relieve her of his liability for the tax_year she has not accepted the offer because the taxpayer did not establish that it would be inequitable to hold her liable for the and tax years i am recommending that the examiner’s posi- tion should be sustained the taxpayer does not meet the statutory requirements for the tax_year and has not proven her case regarding the tax_year on date respondent issued to petitioner the notice_of_determination in that notice respondent denied petitioner’s request for relief under sec_6015 for each of and with respect to the notice_of_determination stated in pertinent part you petitioner did not file your request timely sec_6015 requires innocent spouse claims to be filed no later than two years after we start collection activity against you our records show the date that the irs first initiated collection activity against you by sending you a due process notice wa sec_1 with respect to the notice_of_determination stated in per- tinent part the information we have available does not show you meet the requirements for relief as of date the smiths owed a balance of dollar_figure with respect to as of that date the smiths owed a balance of dollar_figure with respect to at the trial in this case petitioner claimed that certain of her monthly expenses had changed revised monthly expenses since she submitted petitioner’s innocent spouse relief request and the expenses spreadsheet the revised monthly expenses that petitioner claimed at trial consisted of claimed monthly expense amount dollar_figure 1at the time of the trial in this case petitioner had rent electric cable telephone1 automobile life and renter’s insurance disconnected her landline home telephone service at that time petitioner and her children had only cellular telephone service as of the time of the trial in this case petitioner had a monthly salary of dollar_figure and monthly expenses of dollar_figure consist- ing of 12for convenience we have rounded petitioner’s monthly expenses to the nearest dollar monthly expense federal state and local_taxes rent electric gas telephone cable car including car payments and gasoline automobile life and renter’s insurance food medical_expenses including insurance dental vision and disability retirement account loan payment clothing total amount dollar_figure big_number big_number as of the time of the trial in this case petitioner had complied with the tax laws for each taxable_year after and opinion the parties’ only dispute is whether petitioner is entitled to relief under sec_6015 for her taxable_year dollar_figure 13petitioner concedes that she is not entitled to relief under sec_6015 or c for or on brief petitioner also concedes that because an appeal in this case would normally lie in the u s court_of_appeals for the seventh circuit she is not entitled to relief under sec_6015 for under 607_f3d_479 7th cir revg 132_tc_131 which we shall follow see 54_tc_742 affd 445_f2d_985 10th cir even though we disagree with it see pullins v commissioner t c ___ 135_tc_374 in lantz the court_of_appeals upheld the validity of sec_1_6015-5 income_tax regs which requires that a requesting spouse file a request for relief no more than two years after the commissioner of internal revenue commissioner first begins collection activity with respect to the year for which relief is requested continued petitioner bears the burden of proving that she is entitled to relief under that section see rule a 118_tc_106 affd 353_f3d_1181 10th cir sec_6015 provides sec_6015 relief from joint_and_several_liability on joint_return f equitable relief --under procedures pre- scribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the indi- vidual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individ- ual under subsection b or c the secretary may relieve such individual of such liability as directed by sec_6015 the commissioner has pre- scribed procedures in revproc_2003_61 that are to be used in determining whether it would be inequitable to find the requesting spouse liable for part or all of the underpayment_of_tax that revenue_procedure lists seven threshold conditions threshold conditions which must be satisfied before the commis- continued lantz v commissioner supra pincite petitioner filed form_8857 more than two years after respondent first began collection activity with respect to sioner will consider a request for relief under sec_6015 revproc_2003_61 sec_4 c b pincite petitioner concedes that she does not satisfy all of the threshold conditions with respect to the portion of the underpay- ment for that is attributable to herself see revproc_2003_61 sec_4 on the record before us we find that petitioner is not entitled to relief under sec_6015 for that portion the parties agree that petitioner satisfies all of the threshold conditions with respect to the portion of the underpay- ment for that is attributable to mr smith where the requesting spouse satisfies the threshold conditions sec_4 of revproc_2003_61 sets forth the circumstances under which the commissioner ordinarily will grant relief to that spouse under sec_6015 in a case like the instant case where a liability is reported in a joint_return but not paid petitioner concedes that she does not qualify for relief under sec_4 of revproc_2003_61 instead she relies on section dollar_figure of that revenue_procedure in support of her claim for relief under sec_6015 section dollar_figure of revproc_2003_61 sets forth the following factors that are to be considered in determining whether a requesting spouse is entitled to relief under sec_6015 whether the requesting spouse is separated or divorced from the nonrequesting spouse marital status factor whether the requesting spouse would suffer economic hardship if not granted relief economic hardship factor whether the requesting spouse knew or had reason to know that the nonre- questing spouse would not pay the tax_liability knowledge factor whether the nonrequesting spouse has a legal obliga- tion to pay the outstanding tax_liability pursuant to a divorce decree or agreement legal_obligation factor whether the requesting spouse received a significant benefit from the item giving rise to the deficiency significant benefit factor and whether the requesting spouse has made a good_faith effort to comply with the tax laws for the taxable years following the taxable_year to which the request for such relief relates com- pliance factor dollar_figure revproc_2003_61 sec_4 a c b pincite in making our determination under section 14other factors that may be considered under revenue proce- dure are whether the nonrequesting spouse abused the requesting spouse abuse factor and whether the requesting spouse was in poor mental or physical health mental or physical health factor when he or she signed the tax_return return or when he or she requested relief revproc_2003_61 sec_4 b c b pincite in the event the nonrequest- ing spouse abused the requesting spouse or the requesting spouse was in poor mental or physical health when he or she signed the return or when he or she requested relief the abuse factor or the mental or physical health factor as the case may be will be taken into account id however where as here the nonrequesting spouse did not abuse the requesting spouse and the requesting spouse was not in poor mental or physical health when she signed the return or when she requested relief those factors are not taken into account id f we shall consider those factors and any other_relevant_factors no single factor is to be determinative in any particu- lar case and all factors are to be considered and weighed appropriately with respect to the marital status factor the parties agree that the smiths remained married as of the time of the trial in this case with respect to the economic hardship factor respondent 15in determining whether a requesting spouse will suffer economic hardship sec_4 c of revproc_2003_61 requires reliance on rules similar to those provided in sec_301_6343-1 proced admin regs that regulation gener- ally provides that an individual suffers an economic hardship if the individual is unable to pay his or her reasonable basic living_expenses sec_301_6343-1 proced admin regs provides in pertinent part ii information from taxpayer --in determining a reasonable amount for basic living_expenses the direc- tor will consider any information provided by the taxpayer including-- a the taxpayer’s age employment status and history ability to earn number of dependents and status as a dependent of someone else b the amount reasonably necessary for food clothing housing including utilities home-owner insurance home-owner dues and the like medical_expenses including health insurance transportation current tax_payments including federal state and local alimony child_support or other court-ordered payments and expenses necessary to the taxpayer’s production_of_income such as dues for a trade_union or professional organization or child care payments which allow the taxpayer to be gainfully_employed continued argues that petitioner merely testified that she had the ex- penses listed in her brief but did not provide any substantia- tion of those expenses we reject respondent’s argument in addition to her testimony which we found to be credible peti- tioner submitted form_8857 in which she claimed certain expenses the form in which she provided addi- tional information about her monthly expenses the date pay statement detailing certain expenses that dow deducted from her wages and the expenses spreadsheet in which she detailed certain of her expenses in evaluating petitioner’s request for relief neither respondent’s examiner nor respondent’s appeals officer maintained that petitioner was not entitled to relief because she failed to substantiate her claimed expenses in fact respondent’s appeals officer relied on those claimed expenses in reaching the conclusion in the appeals memorandum continued c the cost of living in the geographic area in which the taxpayer resides d the amount of property_exempt_from_levy which is available to pay the taxpayer’s expenses e any extraordinary circumstances such as special education expenses a medical catastrophe or natural disaster and f any other factor that the taxpayer claims bears on economic hardship and brings to the attention of the director that petitioner was experiencing economic hardship with or without this tax_liability we have found that as of the time of the trial in this case petitioner had a monthly salary of dollar_figure and monthly expenses of dollar_figure exclusive of certain expenses that petitioner argues should be included as part of her basic living expenses16 and certain other expenses that respondent argues should be excluded as part of her basic living expensesdollar_figure thus we have 16petitioner argues that her claimed monthly expense for food ie dollar_figure is unreasonably low and significantly less than the monthly expense for food ie dollar_figure set forth in the national standards service’s national standards that the service uses in determining whether a taxpayer is suffering an economic hardship petitioner also asserts that she is entitled to use the monthly expenses set forth in the service’s national standards for food clothing and other items we need not and shall not address whether petitioner is entitled to use those monthly expenses that is because without including in peti- tioner’s basic living_expenses the monthly expenses set forth in the service’s national standards for food clothing and other items we have found that petitioner’s monthly expenses exceed her monthly salary 17respondent argues that cable television tithes to peti- tioner’s church and certain contributions to petitioner’s retirement account do not constitute reasonable basic living_expenses we need not and shall not address whether tithes to petitioner’s church and certain contributions to petitioner’s retirement account constitute reasonable basic living_expenses that is because without including in petitioner’s reasonable basic living_expenses those tithes and those contributions we have found that petitioner’s monthly expenses exceed her monthly salary we have included dollar_figure for cable television in peti- tioner’s reasonable basic living_expenses in doing so we have rejected respondent’s argument that petitioner’s cable expense of dollar_figure is not a reasonable basic living expense even if we were to exclude cable television from petitioner’s reasonable basic living_expenses petitioner’s monthly salary would exceed continued found that petitioner’s monthly expenses exceeded her monthly salary respondent argues that the balance in petitioner’s retire- ment account which as of the time of the trial in this case was approximately dollar_figure could be used to pay a significant portion of the liabilities respondent’s argument ignores that petitioner concedes that she is liable for the smiths’ tax_liability for which as of date was dollar_figuredollar_figure respondent’s argument also ignores that petitioner has at times borrowed money from her retirement account in order to pay certain expenses including basic living_expenses we believe that she will be required to continue to borrow from her retire- ment account in order to meet certain of those basic living_expenses continued her monthly expenses by only dollar_figure and would not change our finding below with respect to the economic hardship factor in the alternative respondent argues that at best peti- tioner’s cable expense would fall under ‘other’ or ‘miscella- neous’ items of the national standards petitioner relies upon and would not be a separate allowable expense respondent’s argu- ment is not clear in any event we have not included in deter- mining petitioner’s reasonable basic living_expenses any of the monthly expenses set forth in the service’s national standards for food clothing and other items see supra note and we need not and shall not address respondent’s alternative argument 18the tax_liability for continues to accrue interest until paid see sec_6601 on the record before us we find that petitioner has carried her burden of establishing that she would suffer economic hard- ship if relief under sec_6015 were not granted with respect to the portion of the underpayment for that is attributable to mr smith with respect to the knowledge factor petitioner must establish that it was reasonable for her to believe that mr smith would pay the tax shown due in the joint_return see revproc_2003_61 sec_4 b a iii c b pincite respondent argues that based on mr smith’s legal difficul- ties and loss of employment petitioner knew or had reason to know that mr smith would not pay those tax_liabilities with the return or in a reasonably prompt time petitioner coun- ters that she had no reason to believe that the tax shown due in the joint_return would not be paid that is because according to petitioner it was reasonable for her to believe 19respondent’s argument that petitioner must believe that the tax would be paid in a reasonably prompt time is based on banderas v commissioner tcmemo_2007_129 in banderas we held that in order for a belief that a liability would be paid to be reasonable the requesting spouse must believe that the funds to pay the liability would be on hand within a reasonably prompt time respondent contends that that holding in banderas is wrong and that the requesting spouse must believe that the tax would be paid_by the later of the date on which the return was filed or the date on which the tax is due to be paid we need not revisit our holding in banderas as respondent invites us to do because as discussed below even under that holding we sustain respon- dent’s argument with respect to the knowledge factor mr smith when he told her that he would pay that amount out of the profits generated by first choice in the following year petitioner contends that at the time she signed the joint_return her husband’s business 1st choice appraisal 1st choice was coming off of an impressive year in where it had total income of dollar_figure given that its total income in was dollar_figure sufficient income was being produced to pay the tax_liability moreover although the indictment against michael smith had been filed on date the trial against him did not commence until date over one year after petitioner signed the return moreover the jury verdict against mr smith was not returned until date thus although there was perhaps cause for concern at the time the return was filed the full extent of mr smith’s legal problems was not yet apparent to petitioner when she signed the return cross-refs omitted on the record before us we reject petitioner’s argument we have found that around date petitioner and mr smith signed the joint_return we have also found that at that time petitioner was aware that around the smiths commenced a bankruptcy proceeding early in before april the smiths filed the joint_return in which they showed tax of dollar_figure claimed a withholding_tax credit of dollar_figure and showed tax due of dollar_figure the smiths did not pay on or before date the tax shown due in the joint_return of dollar_figure around date the smiths entered into the installment_agreement around date a the smiths filed the joint_return in which they showed tax due of dollar_figure and b petitioner was aware that that return showed a significant amount of tax due the smiths did not include any payment with the joint_return when they filed it around date from date to date the smiths did not make the payments required under the installment agree- ment on date a grand jury for the district_court indicted mr smith on counts and in january or date mr smith was suspended from the police department on the record before us we find that it was not reasonable for petitioner to believe at the time she signed the joint_return around date that first choice would generate profits in the following year sufficient to pay the tax shown due in that returndollar_figure on the record before us we find that petitioner has failed to carry her burden of establishing that she reasonably believed that the tax shown due in the joint_return would be paid on or before the date on which that tax was due on that record we further find that petitioner has failed to carry her burden of establishing that she reasonably believed that the funds to pay the tax shown due in the joint_return would be available 20we thus reject petitioner’s contention that the instant case is materially similar to downs v commissioner tcmemo_2010_165 we find downs to be materially distinguishable from the instant case and petitioner’s reliance on that case to be misplaced within a reasonably prompt timedollar_figure on the record before us we find that petitioner has failed to carry her burden of establish- ing that she did not know and had no reason to know that the tax shown due in the joint_return would not be paid with respect to the legal_obligation factor the parties agree that there is no divorce decree or other agreement that obligates mr smith to pay the portion of the underpayment that is attributable to him with respect to the significant benefit factor the parties agree that petitioner did not receive a significant benefit beyond normal support from the portion of the underpayment attributable to mr smith with respect to the compliance factor the parties agree that petitioner has complied with the tax laws for all years after based upon our examination of the entire record before us we find that petitioner has carried her burden of establishing that it would be inequitable to hold her liable for the portion of the underpayment for that is attributable to mr smith on that record we further find that petitioner has carried her burden of establishing that she is entitled to relief under sec_6015 for that portion of that underpayment 21see supra note we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concessions of petitioner decision will be entered under rule
